Citation Nr: 1205718	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than February 18 2009, for the grant of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1961 through May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon, which in pertinent part, granted entitlement to a TDIU and assigned an effective date of February 18, 2009.  Thereafter, the Veteran filed a notice of disagreement with the assigned effective date and subsequently perfected his appeal on this issue.  


FINDINGS OF FACT

1.  The Veteran's claim for the TDIU was received on April 16, 2008. 

2.  The medical findings of record reflect that it was factually ascertainable that the Veteran's service-connected disabilities, to include his PTSD, increased in severity to the point that he was unemployable, as of April 15, 2007.  


CONCLUSION OF LAW

An effective date of April 15, 2007, and no earlier, for the assignment of a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulatory scheme for TDIU provides that VA will grant a total disability rating for compensation purposes based upon individual unemployability when the medical evidence shows that a veteran is precluded from obtaining or maintaining gainful employment by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether a veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Consideration of TDIU is appropriate where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

In addition, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards are authorized to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  The statute and regulation provide, in pertinent part, that the effective date of a claim for increase in disability compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), issued well after the Veteran filled this claim, the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

The Veteran seeks an effective date earlier than February 18, 2009, for the grant of TDIU.  The controlling issues in this case are (1) the date on which the Veteran initiated his claim for TDIU and (2) the date on which entitlement to TDIU arose.  See 38 U.S.C.A. §§ 5110, 5111(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16. 

Any communication or action indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered to be an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  The U.S. Court of Appeals for the Federal Circuit has also determined that, once a veteran submits evidence of a medical disability and makes a claim for the highest possible rating, and also submits evidence of unemployability, the requirement of 38 C.F.R. § 3.155(a), that an informal claim "identify the benefit sought," is met, and VA must then consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001); see also VAOPGCPREC 12-2001 (July 6, 2001).

In a statement in support received on April 16, 2008, the Veteran, in addition to requesting reevaluations for his hearing loss and PTSD, also requested that he be granted a TDIU.  

A review of the claims folder reveals that the most recent action prior to the Veteran's request for a TDIU was a rating determination dated in December 2005, which granted service connection for Hepatitis C and assigned a 10 percent disability evaluation.  The Veteran did not appeal this decision and it became final.  All other prior rating determinations were also not appealed, therefore they became final as well.  Furthermore, no correspondence was received from the Veteran during the time period between the issuance of the December 2005 rating determination and his request for a TDIU in April 2008 which could be considered a request for an increased evaluation/TDIU.  Therefore, an effective date no earlier than one year prior to the receipt of the Veteran's request for a TDIU may be assigned.  

At the time of his request for a TDIU, service connection was in effect for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; hepatitis C, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The Board observes that in the October 2008 rating determination, the RO increased the Veteran's disability evaluation for his bilateral hearing loss from noncompensable to 10 percent, effective April 16, 2008.  In a May 2009 rating determination, the RO increased the Veteran's disability evaluation from 50 to 70 percent, effective February 18, 2009.   In a February 2011 rating determination, the RO granted service connection for coronary artery disease and assigned a 10 percent disability evaluation effective from January 1, 2005, to October 14, 2010, and a 100 percent disability evaluation thereafter.  

In support of his claim, the Veteran, along with his request, submitted records from group therapy counseling for the period of time from April 1 through September 30, 2007, where he was noted to be having problems with sleeping, frustration tolerance, judgment, relationship skills, self-esteem, mood, anger management, and outlook.  

Treatment records for the time period from October 1, 2007, to March 31, 2008 reveal that the Veteran reported experiencing symptoms consistent with a diagnosis of PTSD such as intrusive thoughts; distressing sleep; anhedonia; flashbacks; exaggerated startle response; hypervigilance; and a restriction in an ability to express positive feelings.  

In July 2008, the Veteran was afforded a VA psychiatric examination.  Following examination, the examiner rendered a diagnosis of PTSD and assigned a Global Assessment of Functioning score of 50.  The examiner noted that the Veteran's usual occupation was that of a construction roofer.  He stated that the Veteran had retired in 1999 as a result of either being age eligible or due to duration of work.  The examiner indicated that the Veteran continued to meet the criteria for PTSD and that his impairment was generally the same as when he had examined the Veteran three years earlier.  He noted that some symptoms had worsened significantly, including worsened self esteem; greater anxiety; worry and fearfulness; reduced trust of others; and a foreshortened sense of his own future.  The examiner indicated that the Veteran's alcoholism was in sustained remission and did not adversely affect his GAF score.  He reported that the Veteran's PTSD was chronic and that there was a poor prognosis for total remission of symptoms.  The examiner specifically noted that the Veteran reported that he could not trust people anymore and that he could not work for anyone that he could not trust.  

The Veteran also underwent a VA audiological evaluation in June 2008, which showed a worsening of his hearing loss.  

In a February 2009 letter, the Veteran's treating psychologist, P. C., Psy.D., indicated hat he had been treating the Veteran for PTSD since December 4, 2007.  He noted that the Veteran experienced several features of PTSD on a regular basis.  These features included intrusive thoughts; distressing sleep; physiological and psychological reactivity to external and internal cues which reminded the Veteran of trauma experienced in Vietnam; efforts to avoid thoughts, feelings, or conversations associated with the trauma; anhedonia; feelings of detachment; effort to avoid activities, places, or people that aroused recollections of trauma experienced in Vietnam; inability to recall important aspects of trauma experienced in Vietnam; estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability and outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  He indicated that at times, the Veteran experienced severe occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  The Veteran was also noted to have a history of experiencing suicidal ideation; intermittently illogical speech; frequent panic attacks; depression; impaired impulse control; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; and an underdeveloped ability to establish and maintain effective relationships.  

At the time of a May 2009 VA examination, the Veteran was diagnosed as having PTSD.  The examiner indicated that the Veteran had severe PTSD.  It was noted that the Veteran had overwhelming fear, distrust of himself and others, survivor guilt, and worry.  He stated that he did not feel that he was able to be loved.  The examiner noted that the Veteran's current symptomatology had increased and that it would make him unemployable.  The examiner also indicated that the Veteran socially isolated himself from others.  

The Board notes that the Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011). 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The treatment records received from his private physician at the time of the veteran's initial request for a TDIU along with the February 2009 treatment report from Dr. C. demonstrating treatment for numerous psychiatric symptoms from 2007 to the time of the letter, when combined with the findings of the VA examiners at the time of the July 2008 and May 2009 VA examinations, demonstrate that the evidence is at least in equipoise that the Veteran's service-connected disabilities, predominantly his PTSD, made him unemployable one year prior to his request for a TDIU, received on April 16, 2008.  As such, an effective date of April 15, 2007 for the grant of a TDIU is warranted.  This is the earliest effective date that may be assigned by law.  

Although the Veteran has requested an effective date back the grant of service connection for PTSD, all prior rating determinations became final.  Moreover, there was no indication in any correspondence received prior to the April 16, 2008, statement in support of claim and TDIU application which can be construed as either a request for an increased evaluation or an inferred claim for a TDIU under Rice.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 (April 30, 2008). 

This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in May 2008 that fully addressed all required notice elements and were sent prior to the initial AOJ decision in this matter.   The letter informed the Veteran of what evidence was required to substantiate his TDIU claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter sent in May 2008 also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all available treatment records.  The Veteran was also afforded VA examinations in conjunction with his claims.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  

ORDER

An effective date of April 16, 2007, and no earlier, for a TDIU is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


